ACCEPTED
                                                                                                       01-14-00843-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  1/23/2015 2:19:35 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK

                                  CAUSE NO. 01-14-00843-CV


RAYMOND ESPINOZA,                             §       IN THE               FILED IN
                                                                    1st COURT OF APPEALS
    Appellant (Plaintiff)                     §                         HOUSTON, TEXAS
                                              §       TEXAS COURT OF1/23/2015
                                                                     APPEALS  2:19:35 PM
               v.                             §                     CHRISTOPHER A. PRINE
                                              §                             Clerk
AARON’S RENTS, INC., ET. AL.                  §       FIRST DISTRICT



     UNOPPOSED MOTION TO CLARIFY (OR EXTEND) TIME FOR FILING OF
             APPELLANT’S AND APPELLEE’S OPENING BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW YOUR APPELLANT, Raymond Espinoza, Plaintiff below, who,

pursuant to Texas Rules of Appellate Procedure, Rule 10.5, respectfully moves this honorable

Court to clarify, and if necessary, extend, the due date for both the Appellant’s Opening Brief

and the Appellee’s Opening Brief. In support of this motion, your Appellant respectfully shows

unto this honorable Court the following:




    1. The Appellee’s brief is due on the later of the date’s the clerk’s record was filed or the

       date the report’s record was filed. See Tex.R.App.P., Rule 38.6.

    2. The honorable Court received the full Clerk’s Record on January 5, 2015. See Online

       Record of the Case, at http://www.search.txcourts.gov/Case.aspx?cn=01-14-00843-

       CV&coa=coa01

    3. Invoices for both the Court’s Record and the Reporter’s Record were received by the

       undersigned, and paid by the undersigned.

 
Espinosa v. Aaron’s Rents
MOTION TO EXTEND TIME
Page 1
 
    4. While the honorable Clerk of the trial court has filed the Clerk’s Record, the Reporter’s

       Record has not yet been filed with the honorable Court.

    5. This would appear to postpone any briefing due date, and leave no current deadline for

       either brief, as an opening brief is due only after both the reporter’s, and the clerk’s,

       record have been filed. See id.

    6. To avoid any uncertainty, and also to keep this appeal from waiting indefinitely for a

       filing beyond the control of the parties, the Appellant suggestions the following briefing

       schedule:

           a. Due Date for Appellant’s Opening Brief: February 28, 2015

           b. Due Date for Appellee’s Opening Brief: April 28, 2015.

           c. Reply Brief: as per the Texas Rules of Appellant Procedure.

    7. As a February 28, 2015 deadline for the Appellant’s brief could be perceived as an

       extension of a due date of February 5, 2015 (if only the Clerk’s record filing triggered the

       briefing deadline), the same courtesy and extension should apply to the Appellee, and

       thus this motion proposes sixty days from the Appellant’s brief for the filing of the

       Appellee’s brief.

    8. The undersigned’s research and drafting work has been delayed, both because of the

       absence of a Reporter’s Record, and because he has been assisting his sister in relocating

       to the Republic of Panama, including travel to that country.

    9. A clarification and setting of briefing time will give both parties a full and adequate

       opportunity to frame and present their arguments to the honorable Court.




 
Espinosa v. Aaron’s Rents
MOTION TO EXTEND TIME
Page 2
 
    10. No previous extensions have been requested by either party, and no previous extensions

       have been granted by this Court. 




                                     Respectfully submitted,

                                     ROBERT TEIR, PLLC
                                                               Digitally signed by Robert Teir

                                       Robert Teir             DN: cn=Robert Teir, o=Robert Teir,
                                                               PLLC, ou, email=rob@teirlaw.com, c=US
                                                               Date: 2015.01.23 14:13:28 -06'00'
                                     ____________________________________
                                     By: Robert Teir
                                     845 517 West, Suite 200
                                     TEL: 832.365.1191
                                     FAX: 832.550.2700
                                     Email: rob@teirlaw.com

                                     Attorney on Appeal for Mr. Raymond Espinoza




 
Espinosa v. Aaron’s Rents
MOTION TO EXTEND TIME
Page 3
 
                     CERTIFICATE OF SERVICE AND NO OPPOSITION

        I, Robert Teir, undersigned below, hereby certify that, on the 23rd day of January, 2015,
a true and correct copy of the foregoing Motion to Extend Time has been forwarded to learned
counsel for the Plaintiff, Ms. Virginia Mixon Swindell, by fax to (713) 650-0405. A courtesy
copy of the foregoing has also been served upon co-counsel for the Plaintiff, Dion Kohler, Esq.,
by fax to (404) 525-1173.

       I also certify that the Mr. Kohler informed me that he is not opposed to the mutual
extensions of time.
                                                                     Digitally signed by Robert Teir


                                               Robert Teir
                                                                     DN: cn=Robert Teir, o=Robert
                                                                     Teir, PLLC, ou,
                                                                     email=rob@teirlaw.com, c=US
                                                                     Date: 2015.01.23 14:14:12 -06'00'
                                             _________________________________
                                             Robert Teir


 




 
Espinosa v. Aaron’s Rents
MOTION TO EXTEND TIME
Page 4